In an action to recover damages for medical malpractice, plaintiff appeals from an order of the Supreme Court, Richmond County, dated July 10, 1974, which dismissed the complaint as against defendants St. Vincent’s Medical Center and D. Car-fora on the ground that the action was not timely commenced. Order affirmed, with $50 costs and disbursements. On the record in this case, it is clear that plaintiff’s action was not timely commenced (see CPLR 214, subd 6 [as it read prior to its amendment in 1975]). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.